Citation Nr: 1505290	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in an August 16, 1962 rating decision that awarded Special Monthly Compensation (Q) and did not rate anatomical loss of the upper lobe of the right lung.

2.  Entitlement to an evaluation of pulmonary tuberculosis status post thoracotomy with lobectomy currently rated as 30 percent disabling.

3.  Entitlement to a separate rating for a rib resection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The record reflects that after the Statement of the Case (SOC) additional evidence was added to the record.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision dated August 16, 1962, the RO determined that the Veteran's tuberculosis was arrested as of April 23, 1962, assigned a rating in accordance with Diagnostic Code 6722 pertaining to inactive tuberculosis, and granted an award of Special Monthly Compensation (Q).  An appeal to that decision was not submitted.

2.  The August 16, 1962 rating decision assigning a rating in accordance with Diagnostic Code 6722, and granting an award of Special Monthly Compensation (Q) was consistent with the facts of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.

3.  For the entire period on appeal, the Veteran's pulmonary tuberculosis status post thoracotomy with lobectomy has manifested by subjective complaints of wheezing, and dyspnea after 100 meters or a few minutes of level walking and while dressing, and objective measurements of forced expiratory volume in one second (FEV-1) of no less than 63 percent and FEV-1 / forced vital capacity (FVC) of no less than 66 percent.

4.  The evidence does not show that the Veteran's pulmonary tuberculosis status post thoracotomy with lobectomy manifests in FEV-1 of less than 55 percent predicted, FEV-1/FVC of less than 55 percent, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 55 percent predicted or less, or maximum oxygen consumption of 15 to 20 ml/kg/min.  Nor does the evidence show that the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.

5.  The evidence shows the Veteran's fourth rib was resected incident to a thoracoplasty for his pulmonary tuberculosis.  


CONCLUSIONS OF LAW

1.  The August 16, 1962 rating decision, which did not assign compensation for a lobectomy, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

2.  The criteria for an evaluation in excess of 30 percent for pulmonary tuberculosis status post thoracotomy with lobectomy have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Codes 6722, 6844 (2014).

3.  The criteria for a 10 percent rating for a rib resection have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.41, 4.71a, Diagnostic Code 5297, 4.96, 4.97, Diagnostic Code 6844 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter from VA dated in October 2012 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's VA medical records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran a VA examination in October 2012.  Although the examiner did not review the claims file during the examination, he indicated he reviewed the Veteran's electronic records of VA care at the Albany VA Medical Center.  The Board observes that lack of claims file review alone does not render the examination report invalid if the history provided to the VA examiner was an accurate reflection of the Veteran's history as documented in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

CUE Motion

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

The Court has addressed the question of determining when there is CUE in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face; the Veteran must also provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In a December 2010 statement, the Veteran asserted that there was CUE in an August 1962 rating decision.  He argued that the award of Special Monthly Compensation (Q) and the failure to rate anatomical loss of the upper lobe of the right lung following resection in 1956 was CUE.  In his April 2013 Notice of Disagreement, the Veteran wrote that his treatment records showed thoracoplasty in 1956 as a result of tuberculosis, and that repeated chest x-rays from 1966 forward conclusively showed that the two top lobes of his right lung were missing.  In his July 2013 VA Form 9, the Veteran argued that repeated chest x-rays which would have revealed the absence of lung lobes should have been interpreted as an informal claim.

Thus, the core of the Veteran's argument is that the RO should have compensated him for the lobectomy he underwent in 1956.  The medical evidence of record at the time of the August 1962 rating decision included a January 1956 x-ray showing infiltration in the right upper lung, a February 1956 private treatment letter noting contemporaneous x-ray findings of a lesion in the right upper lobe with small cavitation, and a July 1962 VA examination report which noted the Veteran's report that he underwent a right thoracoplasty in Oneonta.  The 1962 examination report contained an x-ray report showing a zone of uniform density filling the right apex with a clear free margin cutting across the midclavicular area.  The x-ray report further noted that the fourth rib had been partially excised.  Additionally, it indicated that there was no previous film for comparison as to "what this process represents."  The diagnosis was pulmonary tuberculosis, inactive for 6 years.  Pursuant to Diagnostic Code 6722, the RO assigned a 50 percent evaluation effective April 23, 1964, a 30 percent evaluation effective April 23, 1968, and a 0 percent evaluation effective April 23, 1973.

While the evidence indicates that the Veteran reported undergoing a thoracoplasty at some point in 1956, the evidence of record at the time of the August 1962 rating decision did not unequivocally show that lobes were removed from the Veteran's right lung during that 1956 medical procedure.  This is evident from the July 1962 VA examination report, which specifically stated that previous films were not of record that would have permitted a comparison to prior results.  The August 1962 rating decision demonstrates that the RO reviewed and considered this evidence as well as the diagnosis of inactive tuberculosis because it quoted from the July 1962 report and assigned a rating as noted above.

The Board finds the present case analogous to the case of  Henry v. Derwinski, 2 Vet. App. 88 (1992).  In the Henry case, the Veteran had been awarded service connection for residuals of a gunshot wound and assigned a noncompensable rating based on a 1967 VA examination report wherein the physician described the wound as well healed and nontender.  Id.  The Veteran later filed a claim for increase, at which time, a physician found the veteran had a through-and-through wound with muscle damage.  Id.  The Veteran was awarded a 30 percent evaluation, and he argued that the RO had committed CUE because the 1967 physician had failed to find a through-and-through wound (which would have provided for an evaluation in excess of 0 percent at that time).  Id.  The Court concluded the following, in part:

In appellant's case, the B[oard] found that the 1967 rating board did not make a mistake based on the evidence before it.  That evidence was a meager service medical record and a [1967] doctor's report of a scar on the back with normal motion of the back.  While appellant is certainly correct that his wound did not change in character over the years, the error, if any, was made by the doctor in 1967 and was not an administrative error during the adjudication process which would require the prior decision to be reversed or amended under 38 C.F.R. § 3.105(a). . . .  The adjudication in 1967 was correct given the state of the evidence at that time.  In 1988, new evidence came to light as a result of a more comprehensive examination.

Id. at 90.  

Similarly, the evidence of record at the time of the August 1962 rating decision did not conclusively indicate that the Veteran had undergone a lobectomy.  Therefore, it cannot be shown that the RO committed error by not noting that such an operation took place and assigning a rating for the lobectomy.  As such, the Veteran's contention that he should have been compensated for the removal of lobes from his right lung does not rise to the level of CUE.

Thus, the Veteran has not shown that CUE was committed in the RO's August 1962 rating decision.




Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's pulmonary tuberculosis status post thoracotomy with lobectomy is currently evaluated according to Diagnostic Code 6722-6844.  In the past, the rating schedule provided that tuberculosis, including pulmonary tuberculosis, was to be rated on the basis of graduated ratings, upon reaching inactivity, after a period of activity.  However, Public Law 90-493 repealed Section 356 of Title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96 (2014).

The repealed Section 356 of Title 38 of the United States Code applies in the instant case because the Veteran was awarded compensation for pulmonary tuberculosis before August 19, 1968 (by an August 1962 rating decision).  Under the protective criteria for rating pulmonary tuberculosis for those entitled to receive compensation on August 19, 1968, the general rating formula for inactive pulmonary tuberculosis provides (under Codes 6721 to 6724) for a 100 percent rating for two years after date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc., a 20 percent rating is assigned.  Otherwise, a 0 percent rating is assigned.  Note (2) of Diagnostic Code 6722 provides that following thoracoplasty, the rating will be for removal of ribs combined with the rating for collapsed lung.  Resection of the ribs incident to thoracoplasty will be rated as removal.  

Accordingly, the General Rating Formula for Restrictive Lung Disease, which pertains to Diagnostic Codes 6840 through 6845, provides the following: 

FEV-1 less than 40 percent of predicted value; or FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or a need for outpatient oxygen therapy (100 percent);

FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, a DLCO (SB) of 40 to 55 percent predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) (60 percent);

FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted (30 percent);

FEV-1 between 71 and 80 percent of predicted or an FEV-1/ FVC of 71 to 80 percent, or a DLCO (SB) from 66 to 80 percent predicted (10 percent).

38 C.F.R. § 4.97, Diagnostic Code 6844 (2014).

The Board notes that when the Veteran's disability was increased to 30 percent in June 2001, it was rated under Diagnostic Code 6816-6722, which at the time provided a 30 percent rating for a unilateral lobectomy, and a 50 percent rating for a bilateral lobectomy.  The rating criteria were revised effective October 7, 1996, and Diagnostic Code 6816 was removed.  The Veteran is currently evaluated pursuant to Diagnostic Codes 6722-6844 which is appropriate as the VA examiner in October 2012 determined that the Veteran's service-connected disability results in restrictive lung disease. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.12, 4.41 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

According to a February 2011 medical record from the Albany VA medical center, the Veteran reported symptoms of dyspnea when dressing, a rare wheeze, but denied coughing.  PFT results showed post bronchodilator FEV-1 of 72 percent, FEV-1/FVC of 68 percent, DLCO (SB) of 81 percent; the examiner noted that DLCO showed normal gas transfer.  The examiner noted that the Veteran's results were similar to studies back in May 2001.
 
The Veteran was afforded a VA examination in October 2012.  The Veteran reported shortness of breath on exertion.  The examiner noted that the Veteran's condition required the intermittent use of inhalational bronchodilator therapy.  

PFT results showed post bronchodilator FEV-1 of 63 percent, FEV-1/FVC of 66 percent, DLCO (SB) of 72 percent.  The examiner noted that exercise capacity testing had not been performed.  He stated that the PFT results accurately reflected the Veteran's current pulmonary function, and indicated that the FEV-1, predicted, most accurately reflected the Veteran's level of disability.  The examiner indicated that the Veteran's respiratory condition affected the Veteran's ability to work by limiting his ability to do work that involved heavy exertion.  Additionally, the examiner noted that the Veteran had his fourth rib resected as part of the tuberculosis surgery he underwent in 1956.  

The Board finds that an evaluation in excess of 30 percent is not warranted at any point in time during the appeal period.  As explained above, the higher 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, a DLCO (SB) of 40 to 55 percent predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The medical evidence shows that the Veteran's PFT measurements for FEV-1 measurements were no lower than 63 during the entire period on appeal.  
The evidence did not show that the Veteran had DLCO (SB) of 55 percent predicted or less, or maximum oxygen consumption of 15 to 20 ml/kg/min.  Nor did the evidence show the Veteran had cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  Therefore, an increased disability rating above 30 percent may not be assigned under Diagnostic Code 6844.

A higher rating is also not warranted pursuant to Diagnostic Code 6722 as in effect for ratings for pulmonary tuberculosis entitled on August 19, 1968.  A 100 percent evaluation is assigned for two years after the date of inactivity following active tuberculosis which was clinically identified during service or subsequently.  The Veteran was assigned a total rating until April 23, 1964.  As the Veteran's tuberculosis has been inactive for many decades, a total rating is not warranted.  A 50 percent evaluation is assigned thereafter for four years, or in any event, to six years after the date of inactivity.  The Veteran was assigned such an evaluation from April 23, 1964 to April 23, 1968.  A 30 percent evaluation is assigned thereafter, for five years, or to eleven years after the date of inactivity.  The Veteran was assigned a 30 percent evaluation from April 23, 1968 to April 23, 1973.  A 30 percent minimum evaluation is warranted following far advanced lesions diagnosed at any time while the disease process was active.  However, a separate 30 percent evaluation cannot be assigned as such would constitute pyramiding.  The Veteran's symptoms and manifestations as described above are contemplated by the currently assigned rating.  

Additionally, the Board considered whether the Veteran is entitled to a separate rating for the resection of his fourth rib.  As noted above, Note (2) of Diagnostic Code 6722 provides that following thoracoplasty, the rating will be for removal of the ribs combined with the rating for collapsed lung, and that resection of the ribs incident to thoracoplasty will be rated as removal.  38 C.F.R. § 4.97, Diagnostic Code 6722, Note (2) (2014).  Diagnostic Code 5297 provides that a 10 percent rating is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2014).  As Diagnostic Code 6722 provides rib resections incident to thoracoplasty be treated as rib removal, the Veteran's fourth rib resection warrants a separate 10 percent rating in addition to his rating under Diagnostic Code 6844.  Id. A higher rating is not warranted as the Veteran has not had two ribs removed.  

Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  As the preponderance of the evidence is against the claim for an increase, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2014).


Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the Veteran's service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pulmonary tuberculosis status post thoracotomy with lobectomy and fourth rib resection with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's disability is manifested by subjective complaints of dyspnea after 100 meters or a few minutes of level walking and while dressing, and wheezing, and objective measurements of FEV-1 of 63 percent and FEV-1 / FVC of no less than 66 percent, and treatment with intermittent inhalational bronchodilator therapy.  The current 30 percent rating contemplates these symptoms and treatment requirements.  As for the rating under Diagnostic Code 5297, the record shows the Veteran had his fourth rib resected, which is contemplated by the 10 percent rating assigned.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, referral for extraschedular consideration is not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

	(CONTINUED ON NEXT PAGE)



ORDER

The motion to revise the August 16, 1962 rating decision on the basis of CUE is denied.

Entitlement to an evaluation in excess of 30 percent for Veteran's pulmonary tuberculosis status post thoracotomy with lobectomy is denied.

Entitlement to a separate 10 percent rating for resection of the fourth rib is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


